Exhibit 10.1

AGREEMENT RELEVANT TO THE SETTLEMENT AND LICENSE AGREEMENT

This AGREEMENT RELEVANT TO THE SETTLEMENT AND LICENSE AGREEMENT (“Relevant
Agreement”) is made this 23rd day of September, 2010 (“Relevant Agreement
Effective Date”) by and between Trimeris, Inc. (“Trimeris”), and F. Hoffmann-La
Roche Ltd. and Hoffmann-La Roche Inc. (the latter two companies collectively,
“Roche”).

WHEREAS, Trimeris and Roche (collectively the “Parties”) have previously entered
into a Development and License Agreement (including its Appendices) dated as of
the 1st day of July 1999, by and between Trimeris and Roche (the “Development
and License Agreement”), as amended by Amendment to the Development and License
Agreement (“First Amendment”) executed July 12, 2004 and effective January 5,
2004, and the Letter of Amendment (“Second Amendment”) effective September 20,
2005;

WHEREAS, Trimeris, Roche and certain affiliates of Roche are defendants in a law
suit (the “Novartis Litigation”) brought by plaintiff Novartis Vaccines and
Diagnostics, Inc. (“Novartis”), Civil Action No. 5:09-CV-00519-F, United States
District Court for the Eastern District of North Carolina;

WHEREAS, the plaintiff and defendants in the Novartis Litigation are currently
in settlement negotiations;

WHEREAS, under the provisions of Section 8.4 of the Agreement, neither Roche nor
Trimeris may settle the Novartis Litigation without the consent of the other;
and

WHEREAS, Roche and Trimeris desire to settle the Novartis Litigation under
reasonable terms and to evenly share the settlement costs.

NOW, THEREFORE, in consideration for the foregoing promises and for good and
valuable consideration, the receipt and sufficiency which are hereby
acknowledged, the Parties hereby agree as follows:

 

  1. Any capitalized term not otherwise defined herein shall have the meaning
ascribed to it in the Agreement (as amended by the First Amendment and Second
Amendment).

 

  2. If Trimeris and Roche agree to settlement terms in the Novartis Litigation
that are acceptable to Novartis (“Settlement and License Agreement”), then on
the date (if any) that the Settlement and License Agreement is executed by all
parties and approved by the District Court of North Carolina responsible for the
Novartis Litigation,

 

- 1 -



--------------------------------------------------------------------------------

  a) Any obligation of Trimeris to repay to Roche any Trimeris Deferred Expenses
(as defined in the First Amendment) shall be released and discharged without any
further action being required by any party, and

 

  b) Trimeris shall pay fifty percent (50%) of the following as they become due:
(i) all of the outside law firm fees and disbursements and court fees and
expenses associated with the Novartis Litigation (with each of Roche and
Trimeris continuing to be responsible for its respective internal costs and
expenses associated with the Novartis Litigation), and (ii) the settlement with
Novartis.

 

  3. After Trimeris and Roche each pay the Past Settlement Amount as set forth
in the Settlement and License Agreement, Roche will handle paying Novartis the
royalty due under the Settlement and License Agreement, and offset Trimeris'
share of such royalty payments from payments otherwise payable from Roche to
Trimeris under the Development and License Agreement. Any claim by Novartis
arising from or related to Roche’s payment of settlement and royalty amounts to
Novartis pursuant to settlement of the Novartis Litigation shall be handled
solely by Roche at the sole expense of Roche.

 

  4. Except as specifically provided in this Relevant Agreement, the terms of
the Development and License Agreement (including its Appendices), as expressly
amended by the First Amendment and Second Amendment, shall remain in full force
and effect. All references contained in the Development and License Agreement
shall be deemed to include the provisions of this Relevant Agreement. This
Relevant Agreement, together with the Development and License Agreement
(including its Appendices), First Amendment and Second Amendment, shall
constitute the entire understanding between the parties with respect to the
subject matter hereof and may be modified only in a writing signed by the
parties.

Remainder of page intentionally left blank.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Relevant Agreement to be
effective as of the Relative Agreement Effective Date.

 

TRIMERIS, INC.       HOFFMANN-LA ROCHE INC. By:   

/s/ Martin A. Mattingly

      By:   

/s/ Gerorge W. Johnston

   Martin A. Mattingly          Gerorge W. Johnston    Chief Executive Officer
         Vice President          F. HOFFMANN-LA ROCHE LTD          By:   

/s/ Robert Ferraro

            Robert Ferraro             Attorney at Law          By:   

/s/ Ruben Perrin

            Dr. Ruben Perrin             Legal Counsel

 

- 3 -